Name: Commission Regulation (EEC) No 414/82 of 23 February 1982 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 2. 82 No L 54/ 13Official Journal of the European Communities COMMISSION REGULATION (EEC) No 414/82 of 23 February 1982 on the sale at prices fixed at a standard rate in advance of certain beef from intervention stocks for processing in the Community Member State within whose jurisdiction it falls, a different selling price from that for products stored on that territory may be fixed ; whereas Commission Regulation (EEC) No 1 805/77 (8) fixed the method for calculating the selling prices for such products ; whereas, to avoid all confusion, it should be expressly stated that the prices fixed by this Regulation are subject to adjustment in the case of those products ; Whereas it seems appropriate to waive the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 taking into account the administrative diffi ­ culties which the application of this rule raises in certain Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, and in particular Article 7 (3) thereof, Whereas the application of intervention measures in respect of beef has created large stocks in certain Member States ; Whereas, in the present market situation, there are oudets for such meat for processing in the Commu ­ nity ; HAS ADOPTED THIS REGULATION : Article 1 1 . During the period 1 March to 30 April 1982 the following approximate quantities of beef products shall be put up for sale for processing within the Community : Whereas such sales should be made subject to the rules laid down by Commission Regulation (EEC) No 2173/79 (2), should also be governed by the rules laid down by Commission Regulation (EEC) No 1 687/76 (3), as last amended by Regulation (EEC) No 1252/81 (4), and by those laid down by Commission Regulation (EEC) No 2182/77 (*), as last amended by Regulation (EEC) No 142/82 ( ®), subject to certain special exceptions on account of the particular use to which the products in question are to be put ; Whereas Regulation (EEC) No 2182/77 requires, in Article 4 ( 1 ), purchasers to provide, before conclusion of the contract of sale, a security to guarantee that the products will be processed ; whereas experience has shown the need to lay down a time limit for provision of that security to prevent operators delaying the conclusion of contracts of sale ; Whereas Council Regulation (EEC) No 1055/77 Q provides that, in the case of products stored by an intervention agency outside the territory of the  2 000 tonnes of bone-in beef held by the German intervention agency and bought in before 1 November 1981 ,  eight tonnes of bone-in beef held by the Belgian intervention agency and bought in before 1 July 1981 ,  300 tonnes of bone-in beef held by the French intervention agency and bought in before 1 October 1981 ,  2 000 tonnes of bone-in beef held by the Italian intervention agency and bought in before 1 October 1981 ,  70 tonnes of bone-in beef held by the United Kingdom intervention agency and bought in before 1 December 1981 , 0) OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 251 , 5. 10. 1979, p. 12. O OJ No L 190, 14. 7. 1976, p. 1 . (4) OJ No L 126, 12. 5. 1981 , p. 8 . O OJ No L 251 , 1 . 10 . 1977, p. 60 . ( «) OJ No L 17, 23 . 1 . 1982, p. 15. O OJ No L 128 , 24. 5 . 1977, p. 1 . (8) OJ No L 198 , 5 . 8 . 1977, p . 19 . No L 54/14 Official Journal of the European Communities 25. 2. 82 engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  80 tonnes of boned beef by the French interven ­ tion agency and bought in before 1 August 1981 ,  2 000 tonnes of boned beef held by the Irish inter ­ vention agency and bought in before 1 November 1981 ,  1 100 tonnes of boned beef held by the United Kingdom intervention agency and bought in before 1 December 1981 . 2. The intervention agencies referred to in para ­ graph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto. 4. The sales shall be conducted in accordance with Regulation (EEC) No 2173/79 together with Regula ­ tions (EEC) No 1687/76, (EEC) No 2182/77 and this Regulation. 5. Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79 , purchase applications shall not name the coldstore or stores where the products applied for are stored. 6. Information concerning the quantities available and the places where the products are stored may be obtained by prospective purchasers from the addresses listed in Annex II hereto.  a written undertaking by the applicant to process the meat purchased within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed. 2. The applicant referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase. In this case the agent shall submit the applications to purchase of the purchasers whom he represents. 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure that the quantities of products purchased and manufactured tally. Article 3 The security as provided for in Article 4 ( 1 ) of Regula ­ tion (EEC) No 2182/77 shall be : Article 2  40 ECU per 100 kilograms for bone-in meat,  50 ECU per 100 kilograms for boned meat. Article 4 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regula ­ tion (EEC) No 2182/77, applications to purchase : (a) are only valid if presented by a natural or legal person who for at least 12 months has been This Regulation shall enter into force on 1 March 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 1982. For the Commission Poul DALSAGER Member of the Commission 25. 2. 82 Official Journal of the European Communities No L 54/ 15 BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Salgspris (ECU/100 kg)(') Verkaufspreise (ECU/ 1 00 kg)(') Ã ¤Ã ¹Ã ¼Ã ® ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/ 1 00 Ã Ã ³Ã ) (') Selline prices (ECU/ 1 00 kg)(') Prix de vente (ficus/ 1 00 kg)(') Prezzi di vendita (ECU/ 1 00 kg)(') Verkoopprijzen (Ecu/ 1 00 kg)( l) a) Ikke-udbenet kÃ ¸d  Fleisch mit Knochen  Ã Ã Ã ­Ã ±Ã  Ã ¼Ã ® Ã ¬ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿  Unboned beef  Viande avec os  Carni con osso Vlees met been Vorderviertel auf 8 Rippen geschnitten, stammend von :Bundesrepublik Deutschland Bullen A Ochsen A 534 1 478 175,00 166,50 Belgique / BelgiÃ « Quartiers avant, dÃ ©coupe droite d 8 cotes; provenant des Voorvoeten, recht afgesneden op 8 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % 166,50 Quartiers arriere, dÃ ©coupe droite d i cÃ ´tes, provenant des : Achtervoeten, recht afgesneden op 5 ribben, afkomstig van : Taureaux 55 % / Stieren 55 % 218,00 France Quartiers avant, dÃ ©coupe Ã 5 cÃ ´tes, caparaÃ §ons faisant partie du quartier avant provenant des : Boeufs U, R et O 300 157,00 Italia Quarti anteriori, taglio a 8 costole, il pancettone fa parte del quarto anteriore, provenienti dai : Vitelloni 1 Vitelloni 2 1 677 320 157,00 151,00 United Kingdom 70 143,00 Forequarters, straight cut at 10th rib from : Steers Forequarters, cut at fifth rib, with thin flank included in the forequarter from : Steers b) Udbenet kÃ ¸d (2)  Fleisch ohne Knochen (2)  Ã ÃÃ ¿Ã Ã Ã µÃ Ã ¼Ã ­Ã ½Ã ¿ Ã ºÃ Ã ­Ã ±Ã  (z)  Boned beef (2)  Viande dÃ ©sossÃ ©e (2)  Carni senza osso (2)  Vlees zonder been (2) France Caisse « B » (caparaÃ §on avec flanchet) 80 238,00 Ireland From Steers 1 and 2 : Forequarters (excluding cube rolls) 1 100 265,00 Plates and flanks 670 248,00 Briskets 100 235,00 Shin and shanks 100 289,00 Thin flanks 30 244,00 United Kingdom From Steers and Heifers : Thin flanks 200 238,00 Flanks (plate) 125 234,00 Briskets 100 234,00 Chucks 225 268,00 Thick ribs 200 258,00 Clod and Stickings 250 241,00 No L 54/16 Official Journal of the European Communities 25. 2. 82 ') I tilfÃ ¦lde, hvor varer er oplagrede uden for den medlemsstat, hvor interventionsorganet er hjemmehÃ ¸rende, tilpasses disse priser i overens ­ stemmelse med bestemmelserne i forordning (EÃF) nr. 1805/77. ') Falls die Lagerung der Erzeugnisse auÃ erhalb des fÃ ¼r die betreffende Interventionsstelle zustÃ ¤ndigen Mitgliedstaats erfolgt, werden diese Preise gemÃ ¤Ã  den Vorschriften der Verordnung (EWG) Nr. 1805/77 angepaÃ t. ') Ã £Ã ­ ÃÃ µÃ Ã ¯ÃÃ Ã Ã Ã · ÃÃ ¿Ã  Ã ® Ã ±ÃÃ ¿Ã ¸Ã µÃ ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¯Ã ·Ã Ã · Ã Ã Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½ Ã ±Ã Ã Ã Ã ½ ÃÃ Ã ±Ã ³Ã ¼Ã ±Ã Ã ¿ÃÃ ¿Ã ¹Ã µÃ ¯Ã Ã ±Ã ¹ Ã µÃ ºÃ Ã Ã  Ã Ã ¿Ã Ã Ã Ã ¬Ã Ã ¿Ã Ã  Ã ¼Ã ­Ã »Ã ¿Ã Ã  Ã Ã Ã  Ã ÃÃ ¿Ã ¹Ã ¿ Ã ÃÃ ¬Ã ³Ã µÃ Ã ±Ã ¹ Ã ´ Ã ¬Ã Ã ¼Ã Ã ´Ã ¹Ã ¿Ã  Ã Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã , Ã ¿Ã ¯ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã ¿Ã Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 1805/77 . ') In the case of products stored outside the Member State where the intervention agency responsible for them is situated, these prices shall be adjusted in accordance with the provisions of Regulation (EEC) No 1805/77. ') Au cas oÃ ¹ les produits sont stockÃ ©s en dehors de l'Ã tat membre dont relÃ ¨ve l'organisme d'intervention dÃ ©tenteur, ces prix sont ajustÃ ©s confor ­ mÃ ©ment aux dispositions du rÃ ¨glement (CEE) n0 1805/77. ') Qualora i prodotti siano immagazzinati fuori dello Stato membro da cui dipende 1 organismo detentore, detti prezzi vengono ritoccati in conformitÃ del disposto del regolamento (CEE) n. 1805/77. ') Ingeval de produkten zijn opgeslagen buiten de Lid-Staat waaronder het interventiebureau dat deze produkten onder zich heeft ressorteert, worden deze prijzen aangepast overeenkomstig de bepalingen van Verordening (EEG) nr. 1805/77. *) Disse priser gÃ ¦lder netto i overensstemmelse med bestemmelserne i artikel 17, stk. 1 , i forordning (EÃF) nr. 2173/79 . *) Diese Preise gelten netto gemÃ ¤Ã  den Vorschriften von Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79. *) Ã Ã Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  ÃÃ Ã Ã Ã ¿Ã Ã ½ Ã ³Ã ¹Ã ¬ Ã ºÃ ±Ã ¸Ã ±Ã Ã  Ã ²Ã ¬Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã ­ Ã Ã ¯Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸. 2173/79. *) These prices shall apply to net weight in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. *) Ces prix s entendent poids net conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n0 2173/79. *) Il prezzo si intende netto in conformitÃ del disposto dell articolo 17, paragrafo 1 , del regolamento (CEE) n. 2173/79. *) Deze prijzen gelden netto, overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79 . 25. 2. 82 Official Journal of the European Communities No L 54/ 17 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Interventionsorganeraes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã ¿Ã ² Ã Ã Ã ³Ã ±Ã ½Ã Ã ½Ã ¼Ã ¿Ã  ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus BELGIQUE/BELGIÃ  : Office beige de 1 economie et Belgische Dienst voor Bedriifs ­ de 1 agriculture leven en Landbouw rue de Treves 82 Tnerstraat 82 1040 Bruxelles 1040 Brussel TÃ ©l . 02/230 1740, tÃ ©lex 240 76 OBEA BRU B BUNDESREPUBLIK Bundesanstalt fÃ ¼r landwirtschaftliche Marktordnung (BALM) DEUTSCHLAND : GeschÃ ¤ftsbereich 3 (Fleisch und Fleischerzeugnisse) Postfach 180 107  Adickesallee 40 D-6000 Frankfurt am Main 18 Tel . (06 11 ) 1 56 40 App. 772/702, Telex : 04 11 56 FRANCE : ONIBEV Tour Montparnasse 33, avenue du Maine F-75755 Paris Cedex 15 tÃ ©l . 538 84 00, tÃ ©lex 260643 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 ITALIA : Azienda di Stato per gli interventi nel mercato agricolo (AIMA) Roma, via Palestre 81 Tel . 49 57 283  49 59 261 Telex 64 003 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 West Mall Reading RC1 7QW Berks. Tel . (0734) 58 36 26 Telex 848 302